DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 7/17/2018 has been entered.  The claims 1-20 are pending.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 4/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9667600 and 10057222 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Notes
	The claims have been analyzed under 35 U.S.C. 101 using the "2019 Revised Patent Subject Matter Eligibility Guidance" and is found to be subject matter eligible under 35 U.S.C. 101.  The claims have been found to be directed to a judicial exceptions but reciting additional elements that integrate the judicial exception into a practical application, thus satisfying the Step 2A Prong Two analysis.  Therefore, the claims qualify as eligible statutory subject matter under 35 U.S.C. 101.
	

Allowable Subject Matter
The claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 10, and 16 define the distinct features, receiving a database tuple comprising a cell identifier and a first encryption key associated with a first device and the database tuple is stored as crypto-currency transactional data by a network device associated with a mobile network operator identity, sending to a second device data representing a nonce string and a generated nonce string, and facilitating establishing a communication channel between the first and second device in response to receiving the generated nonce string from the second device.  The closest prior art, Lerner Sergio (US Pub No 2016/0085955) discloses methods for managing digital asset rights wondering with the storing and transferring of digital assets rights from one party to another, fails to suggest the claimed limitations as mentioned above in combination with other claimed elements as a whole. Therefore, the above features in conjunction with all other limitations of the claim and dependent claims are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU LE whose telephone number is (571)270-7217.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Chau Le/Primary Examiner, Art Unit 2493